Citation Nr: 1539953	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-25 900	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability to include as secondary to service connected bilateral knee disability.  

2.  Entitlement to service connection for a left hip disability to include as secondary to service connected bilateral knee disability.  

3.  Entitlement to service connection for a right ankle disability to include as secondary to service connected bilateral knee disability.  

4.  Entitlement to service connection for a left ankle disability to include as secondary to service connected bilateral knee disability.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to a rating in excess of 30 percent for a right knee disability.  

7.  Entitlement to a rating in excess of 30 percent for a left knee disability.  

8.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Robyn R. Cannon, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and a May 2012 rating decision from the VA RO in St. Petersburg, Florida.  Jurisdiction of the claims resides with the VA RO in St. Petersburg, Florida. 

As an initial matter, the Board notes that the Veteran submitted a claim for a TDIU in December 2009.  The claim was denied in an August 2010 decision.  In a statement dated in April 2013, the Veteran's representative at the time requested that the Veteran be afforded a VA examination to determine the severity of his service-connected bilateral knee disabilities.  As the claim for a TDIU was premised on the severity of the service-connected bilateral knee disabilities, the two claims are inextricably intertwined and the issues of entitlement to increased ratings for right and left knee disabilities are included on the cover page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the claims for service connection for bilateral hip and ankle disabilities, the Veteran submitted a statement dated in September 2011 from his VA physician who stated, "It is my medical opinion that the Veteran's hip and ankle pain are worsened by his service-connected knee condition which greatly limits his mobility.  He has tried physical therapy and several different pain medications without improvement of his symptoms."  

At a March 2011 VA examination, an examiner opined that degenerative joint disease of the ankles and hips was not related to his service-connected bilateral knee degenerative joint disease.  The examiner's rationale was that while the Veteran had various deformity at the knees, given the fact that he does not ambulate and has not for many decades, the examiner could not [attribute] the Veteran's joint pains in his hips and ankles to the associated knee arthritis.  He stated that it would take severe deformity to transfer bilateral condition to adjacent joints."  The examiner did not specifically address whether the service-connected bilateral knee disability aggravated the Veteran's bilateral ankle and hip disorders.  

In order to properly adjudicate the claims for service connection for the bilateral ankle and hip disorders, the Veteran should be afforded a VA examination and an etiological opinion should be obtained.  

With regard to the claims for increased ratings for the bilateral knee disabilities, the Veteran should be afforded a VA examination to determine the current nature and severity of the disorders.  

With regard to the claim for an initial rating in excess of 10 percent for adjustment disorder with depressed mood, the Veteran has indicated that his adjustment disorder warrants a higher rating.  In a May 2014 statement, the Veteran's representative at the time indicated that the Veteran's psychiatric disorder had increased in severity.  He noted that the Veteran had not been afforded a VA examination since May 2012 and was willing to appear for a current VA examination in order to determine the current nature and severity of the service-connected adjustment disorder.  

As the most recent VA examination is more than three years old and the Veteran's representative has indicated that the Veteran's psychiatric functioning has deteriorated, another examination should be scheduled to determine the nature and severity of the service-connected adjustment disorder.  

VA outpatient treatment reports dated through January 2012 have been associated with the claims file.  The records reflect treatment for some of the issues on appeal.   Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain those records should be made. 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The TDIU issue is "inextricably intertwined" with the resolution of the service connection claims for the bilateral ankle and hip disabilities and the increased rating claims for bilateral knee disabilities and adjustment disorder and, therefore, the agency of original jurisdiction (AOJ) must reconsider these claims prior to adjudication of the Veteran's TDIU claim by the Board.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment reports dated since January 2012.  

2.  Following completion of the above, schedule the Veteran for the appropriate VA examination to determine the diagnosis and etiology of claimed bilateral hip and ankle disabilities.  Any indicated tests should be accomplished.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that degenerative joint disease of the bilateral hips and ankles was caused or aggravated by the Veteran's service-connected right and left knee disabilities.  The examiner should provide a complete rationale for the opinions and address the September 2011 opinion of the Veteran's VA treating physician and the March 2011 VA examiner's opinion.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination to determine the current severity of the service-connected right and left knee disabilities.  The examiner must review the claims file and note that review in the report.  The examiner should specifically address the following:  

a)  All necessary tests and studies, including range of motion studies using a goniometer, should be conducted. 

b)  Discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use or on flare-up, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare-ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

c)  State whether there is recurrent lateral instability or subluxation and state the severity if found.

d)  State what impact, if any, the Veteran's right and left knee disabilities have on his activities of daily living, including his ability to obtain and maintain employment.  

4.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA mental disorders examination to determine the current severity of his adjustment disorder with depressed mood.  The examiner should review the claims file and should note that review in the examination report.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by adjustment disorder.  

5.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

